Citation Nr: 1029257	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with associated spondylosis.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar strain/mechanical low back syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to 
October 1990.

The issue of entitlement to service connection for degenerative 
disk disease, L5-S1, with associated spondylosis, is before the 
Board of Veterans' Appeals (Board) following Board Remands in 
February 2008 and July 2009.  The matter came back before the 
Board of Veterans' Appeals (Board) on Remand from the United 
States Court of Appeals for Veterans Claims regarding a Board 
decision rendered in March 2004. This matter was originally on 
appeal from an August 1999 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain/mechanical low back syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's 
degenerative disc disease with associated spondylosis is not 
related to his military service or to service-connected 
disability.




CONCLUSION OF LAW

Degenerative disc disease with associated spondylosis was not 
incurred in or aggravated by active service and is not causally 
related to service-connected disability.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's February 2008 and July 2009 Remands, the 
RO requested the Veteran's Reserve service medical records; 
obtained a medical opinion that addressed a 2003 opinion by Dr. 
Hajjar in which he specifically noted, "I think that the 
[inservice] fall was the predisposing factor to the onset of the 
pain problem and likely contributes a small degree [25 percent] 
to the patient's current status"; readjudicated the Veteran's 
claim under provision of the Veterans Claims Assistance Act of 
2000 (VCAA); and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's February 2008 and July 
2009 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2003 and March 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As noted above, the Board remanded the case in 
February 2008 and July 2009 for additional development including 
obtaining medical records for the period that the Veteran had 
Reserve duty.  However, although requested, no records were ever 
obtained from the U.S. Army Reserve Center in Tampa, Florida.  
The Veteran was contacted on April 5, 2010 and requested further 
information to help assist in obtaining the records.  The Veteran 
reported that during the period of October 5, 1990 to April 28, 
1996, the Veteran was assigned to the inactive Army Reserves, not 
the active Army Reserves and provided no inactive duty for 
training (weekend drills) or active duty (annual 2-week active 
duty tours) during that period.  The RO determined that 
therefore, there would be no additional Army medical treatment 
records for that period of time.  Thus, there is no indication in 
the record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in July 1999, February 2003, April 2006, 
and September 2009.  Other VA medical opinions received in May 
2007, October 2007, December 2007, June 2008, and April 2010 are 
associated with the claims file. 38 C.F.R. § 3.159(c)(4).  The 
September 2009 VA examiner addressed the etiology of the 
Veteran's degenerative disc disease and spondylosis in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  In addition, the 
September 2009 VA examiner addressed Dr. Hajjar's February 2003 
medical opinion.  The September 2009 VA examination report and 
addendum are thorough; thus this examination is adequate upon 
which to base a decision. 

Service Connection

The Veteran seeks service connection for degenerative disk 
disease of the L5-S1 disk with mild associated spondylosis.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Historically, in January 1999, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, noting that he 
had received treatment and physical therapy from May 1990 to 
September 1990 for lower back and had severe pain from August 
1999 in the lower back and was receiving VA treatment.  

The Veteran underwent a VA examination in July 1999.  The 
examiner, Dr. Makoui noted that the Veteran was in the army from 
1988 to 1990 and was in the reserves from 1990 to 1996.  Dr. 
Makoui noted that in August 1998, without any history of trauma 
or fall or accident to his back, the Veteran started having right 
lower extremity pain all the way up to his calf and including the 
anterior aspect of his thigh.  The Veteran reported that there 
was no reason for this and no trauma, fracture, fall or any 
accident to precede this event.  Dr. Makoui noted that the pain 
continued from August of 1998 throughout the early part of 
February/March 1999 and that from January until March of 1999, he 
was in physical therapy which helped alleviate his symptoms and 
improve it.  Dr. Makoui noted that the Veteran, at that time, had 
pain in the lumbosacral area and that x-rays revealed moderate to 
severe degenerative disk disease and disk height collapse at 
L5,S1 with foraminal narrowing but otherwise normal x-rays.  

After physical examination, a diagnosis of mechanical low back 
pain and degenerative disk disease at L5, S1 and history of right 
S1 radiculopathy.  Dr. Makoui opined, "This is a 45 year old 
gentleman with a history of acute right lower extremity 
radiculopathy starting in August of 1998 without any trauma or 
prior etiology.  He has lumbosacral collapse at L5, S1, 
corresponding to his problem.  In my opinion, there is absolutely 
no relationship between his problems in the service and his 
current degenerative disk disease since degenerative disk disease 
is a very common, natural process in the spine which has no 
relationship to any kind of activity, and there is no sound 
medical principle to relate any kind of strenuous activity or 
military activity to getting accelerated arthritis or 
degeneration of the disk and spine.  He is neurologically intact 
and his symptoms of August 1998 have resolved after physical 
therapy from January to March 1999."

In August 1999, the RO denied service connection for degenerative 
disk disease at L5-S1 and service connection for mechanical low 
back pain.  The Veteran appealed this decision.  In April 2000, 
the RO received a letter from Dr. Singh, who stated, "I, [] seen 
[the Veteran] on 03-29-00.  In my opinion, running and carr[y]ing 
heavy stuff while he was in the military is as likely as not to 
have caused traumatic degenerative disc disease.  While gradually 
progressed.  Patient tries to keep symptoms under control by 
stretching exercises and physical therapy.  Patient takes Motrin 
for medication.  He was unfairly denied disability from service 
connection his appeal should be reconsidered."

In a March 2001 statement, the Veteran noted that when he was in 
basic training, while trying to cross a ravine by hanging onto a 
rope with his hands and feet wrapped around the rope and pulling 
himself across, he lost his grip and fell 10 to 15 feet to the 
ground landing on his back with an M-16 strapped to his back.  
The Veteran stated that this caused great pain but that he was 
discouraged from reporting problems with the threat of recycle.  
In addition, the Veteran submitted a buddy statement authored by 
D.H.S. in which he stated that he saw the Veteran fall from the 
wire and land on his back with his M16 strapped to his back. 

In April 2001, the Veteran testified at a central office hearing 
in Washington, D.C. before a Veterans Law Judge no longer 
employed at the Board.  A transcript of that hearing is of 
record.  The Veteran testified that while going across a rope on 
an obstacle course, lost his grip, and fell down and hurt his 
back with his M-16 between the ground and himself.  The Veteran 
also testified that he reinjured his back in Korea lifting 
acetylene bottles and that he has had low back pain and pain 
shooting to his legs and calves constantly on a regular basis 
between 1990 when he was discharged and 1998 when he first sought 
post-service medical treatment.  

In a May 2001 Decision, the Board denied entitlement to service 
connection for residual of a low back injury to include 
degenerative disc disease in the lumbar spine.  The Veteran 
appealed the Board's May 2001 decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a May 2002 Order, the 
Court, pursuant to a joint motion, vacated the May 2001 decision 
and remanded the case for readjudication.  The joint motion 
indicated that the July 1999 VA examiner's opinion was inadequate 
and noted that the VA examiner appeared to have not had access to 
the claims file and seemed to be unaware of the Veteran's in-
service back trauma.  The Joint Motion noted that the July 1999 
VA examiner mistakenly stated that the Veteran had not 
experienced any trauma, fall, or accident to his back.  

The Board would like to point out that although there is no 
indication that the Veteran's claims folder was reviewed in 
connection with the July 1999 VA examination, the Joint Motion 
incorrectly characterized history reported by the Veteran as the 
VA examiner's own statement.  The VA examiner reported, "He 
states that there was no reason for this and no trauma, 
fracture, fall or any accident to precede this event. ...."  

In July 2002, the Board received the Veteran's Brief requesting a 
VA examination to obtain an opinion addressing the likelihood 
that any currently diagnosed condition was related to in-service 
symptoms or was otherwise service connected.

In October 2002, the Board sent the claims folder to a VA 
orthopedic specialist for review and requested that the 
specialist review the claims folder and specifically explain 
whether the Veteran's current low back disabilities were 
etiologically related to his in-service back injury.

In a February 2003 VA report, Dr. Hajjar noted that he reviewed 
the Veteran's claims file.  Dr. Hajjar noted that there was 
indeed a discrepancy between the Veteran's view of his back 
difficulty and the VA examiner's view of the Veteran's back 
problem and noted that there were three components to this 
description, the traumatic event which occurred in 1988 and noted 
that the mechanism of the fall, landing flat on ones back, was 
not appropriate to cause the Veteran's disc degeneration.  Dr. 
Hajjar noted that herniated discs would be caused by axial 
loading injuries such as landing on one's feet or one's tailbone 
to transmit pressure throughout the vertical axis of the spine.  
Dr. Hajjar stated that as the Veteran landed flat on his back, 
there was likely no compression of the spine or the discs and no 
rotational problem with the spine.  

Dr. Hajjar noted that the second facet of the Veteran's problem 
included his radiographic findings which were clearly 
degenerative in nature although somewhat marked in their 
severity.  Dr. Hajjar stated that it was likely that these 
findings would have been present whether or not the Veteran had 
fallen and he stated that he believed that the 1999 VA examiner 
was correct in his assessment that the lumbar spondylosis was 
unrelated to the Veteran's fall.

Dr. Hajjar noted that the third component of the Veteran's 
disability was the functional status and the amount of pain.  Dr. 
Hajjar noted that the Veteran's treating physician had instructed 
the Veteran to refrain from heavy lifting including that which 
was required to do his job waiting tables.  Dr. Hajjar noted that 
it was clear that during the later part of the 1990s and more 
recent years, the Veteran's back difficulty had worsened and he 
had sought medical intervention many times.  Dr. Hajjar stated 
that he believed strongly that the Veteran would have back pain 
and would have some disability whether or not he sustained his 
fall or service-connected injury in 1988.  Dr. Hajjar opined that 
the etiology of the Veteran's back difficulty was not traumatic 
at all, it was degenerative in nature and stated that the fall 
was the predisposing factor to the onset of the pain problem and 
likely contributed a small degree to the Veteran's status.  He 
also opined that the degree was likely no more than 25 percent of 
the Veteran's functional capacity and present condition.  Dr. 
Hajjar noted that the rest of the Veteran's problem including the 
radiographic findings of lumbar spondylosis and the remainder of 
his back condition and sciatic condition was not related to the 
trauma.    

In June 2003, the Board remanded the case to allow the RO to 
consider the additional evidence developed by the Board (i.e., 
the February 2003 VA opinion).  An October 2003 Supplemental 
Statement of the Case again denied service connection.

In October 2003, the RO received a letter from the Veteran's 
attorney which noted that the February 2003 VA examiner had 
stated, "the in-service fall likely contributes in a small way 
(no more than 20 percent) to the Veteran's current functional 
capacity and overall status."  The Veteran's attorney argued 
that it appeared that the examiner did think that the Veteran had 
a functional disability of the back associated with the in-
service fall and that on that basis service connection should be 
granted but that if service connection could not be grant, 
further medical opinion addressing what disability the Veteran's 
fall did cause should be obtained.

In a March 2004 Decision, the Board denied entitlement to service 
connection for residual of a low back injury to include 
degenerative disc disease in the lumbar spine.  The Veteran 
appealed the Board's March 2004 decision to the United States 
Court of Appeals for Veterans Claims (Court).  

By an August 2004 Order, the Court, pursuant to a joint motion, 
vacated the March 2004 decision and remanded the case for 
readjudication.  The joint motion indicated that the February 
2003 examination report contained ambiguous findings.  On one 
hand, the report finds that the Veteran's disability was not 
traumatic in origin, but rather degenerative, and not the result 
of the in-service injury.  On the other hand, the report states 
that 25 percent of the Veteran's current disability is the result 
of the in-service injury.  The Joint Motion indicated that it was 
unclear how these statements should be interpreted and noted that 
it could be that the statements were mutually exclusive and that 
if the former were true the examination was unfavorable to the 
Veteran and if the latter, it was favorable.  Or, it could be 
that the findings should be read together, and that the examiner 
meant that the in-service injury contributed to cause the current 
disability or aggravated it.  The Joint Motion noted that by 
creating such confusion, the examination did not contain 
sufficient detail.  The Joint Motion stated that on remand, the 
Board must obtain a medical opinion that is sufficient to decide 
the case and that specifically the Board must obtain an opinion 
that clearly specifies whether the "25 percent" contribution 
from the in-service injury, diagnosed in the February 2003 
opinion, means that the in-service injury cause, contributed to 
cause, or aggravated a current disability of the back.

In May 2005, the Veteran testified at a central office hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  The Veteran testified that as he was 
trying to cross a rope in basic training, that he lost his grip, 
falling and injuring his back with his M-16 between him and 
impacting the ground.  The Veteran also testified that he has had 
back pain ever since.  The Veteran testified that in 1998, he 
couldn't walk without pain, he went to the VA and was diagnosed 
with degenerative disc disease.  The Veteran testified that he 
received treatment at the VAMC Tampa three of four times a year 
after discharge from service.  

In December 2005, the Board remanded the case for additional 
development including contacting the February 2003 VA examiner 
and requesting that he clarify whether the 25 percent 
contribution from the in-service injury caused, contributed to 
cause, or aggravated a current disability of the back.  The 
remand also noted that if the February 2003 VA examiner was not 
available, the RO should schedule the Veteran for a low back 
examination for the purpose of ascertaining the nature and 
etiology of any current low back disability.  The Board 
specifically noted that the examiner should provide an opinion as 
to whether any current low back disability was etiologically 
related to the Veteran's active duty service, including whether 
in-service injury caused, contributed to cause, or aggravated a 
current disability of the back.

In an April 2006 VA examination report, Physician's Assistant 
Morgan noted that she reviewed the Veteran's claims file.  After 
review of the record, examination of the Veteran, and review of 
lumbar spine x-rays, Ms. Morgan diagnosed mild to moderate 
degenerative disc disease of the L5-S1 disc with mild associated 
spondylosis and chronic lumbar strain/mechanical low back 
syndrome.  Ms. Morgan stated, 

In my medical opinion the Veteran's current DDD and 
spondylosis is unrelated to his military service.  The 
Veteran's degenerative changes were first evidenced in 
mid 1998 which were very mild in nature.  This was 8 
years after discharge from service.  Furthermore, the 
injury that was reported during service would not have 
caused degenerative changes in the spine.  However, 
the Veteran's military records do show documented 
complaints several times in 1989 and 1990 of low back 
pain which usually was associated with heavy lifting 
and he was diagnosed several times with lumbar strain 
or mechanical low back syndrome.  Therefore, it is my 
opinion that the Veteran's lumbar strain/mechanical 
low back syndrome is likely related to military 
service.  However again, his DDD and spondylosis are 
not.  It would speculative to state that the Veteran's 
in-service injury aggravated his DDD since there is no 
evidence that the DDD existed during service.  In 
regards to symptoms, his radicular symptoms in the 
right lower extremity would be related to his 
degenerative changes/spondylosis and not the lumbar 
strain/mechanical low back syndrome.

In June 2006, the RO granted service connection for chronic 
lumbar strain/ mechanical low back syndrome.

In March 2007, the Board requested a medical expert opinion of an 
orthopedist as to whether the Veteran's chronic lumbosacral spine 
degenerative disc disease and/or lumbar spine spondylosis had its 
onset during active service; is etiologically related to his in-
service low back complaints; is in any other way causally related 
to active service; and/or is etiologically related to and/or 
increased in severity beyond its natural progression due to his 
chronic lumbar strain/mechanical low back syndrome and other 
service connected disabilities.

In May 2007, the Board received an opinion from Dr. Gumerlock, 
Chief of Neurosurgery Section.  It is clear from her statement 
that the Veteran's claims file was reviewed.  Dr. Gumerlock 
noted, 

In June 1989, the Veteran presented with a chief 
complaint of a back pain for one week.  There was no 
mention of neurologic problems at the time of that 
visit.  He was diagnosed with lumbosacral strain and 
given flexeril and naproxen.  He presented four days 
later with similar complaints.  It was recommended 
that he go to a back class.  He was seen in August 
1989 with ongoing complaints of a "pulled back" and 
other additional complaints.  The patient attended the 
back class on the same day August 10, 1989.  The 
records reviewed from February 1988 through August 
1990 do not include any xrays of the back.  The 
original back pain complaint involved onset after 
lifting an acetylene tank.  A medical history report 
completed by the patient in June 1990 states, "as far 
as Im concern good health".   He does mention 
previous difficulty with sore and painful joints, a 
chronic cough, arthritis, a painful shoulder and 
recurrent back pain ... The summary at that time 
mentioned elbow pain, cough, allergy to penicillin, 
bursitis, and functional low back pain secondary to 
lifting.  There is a note from August 1, 1990, when 
the patient presented with a two day history of low 
back pain after heavy lifting.  The patient was seen 
in follow-up on August 6, 1990 with some more 
complaints.  Another note mentions improvement with 
some medication course. ... The chart has a section of 
medical records from 1993 through 1999.  There are 
multiple visits for a variety of complaints over that 
period of time.  There is mention made on a note from 
June 30, 1995 that his problems include hypertension, 
tobacco abuse, and obesity.  ... There is a note dated 
October 14, 1997 which again states his problems are 
obesity, alcohol abuse and benign prostatic 
hypertrophy.  There is a note on October 30, 1997 
where he had right mid back nonradiating pain.  This 
was diagnosed as musculoskeletal pain.  On January 19, 
1998 his back pain had improved.  In August 1998 the 
patient was referred for alcohol and smoking 
cessation.  In a note from September 1990 chiropractic 
treatment had helped his back and hip pain.  A 
physician's note from November 1998 suggests that his 
right lower extremity pain had resolved.  The patient 
was subsequently seen by the rehab service and engaged 
in a variety of physical therapy treatments.  These 
continued through at least March 1999.  There is a 
note November 27, 1998 for rehab assessment for right 
leg pain and back pain.  At that time the patient was 
reported to be a waiter required to lift 50lb trays.  
The patient was interested in help with finding other 
work not requiring him to lift.  An xray report of the 
lumbosacral spine on October 15, 1998 mentions 
thoracolumbar spondylosis and degenerative disc 
disease.  In April 2000, it was recommended that he 
have an MRI scan.  Films from 1999 were reported to be 
unchanged from those of October 1998.

Dr. Gumerlock summarized, 

This patient's medical records had two episodes of him 
seeking care for back pain.  One for lifting an 
acetylene tank and another "heavy lifting".  There 
are no other records of back pain problems until 1997.  
Over the course of time between 1988 and 1998 there is 
no record of any back xrays being ordered by the 
health care providers.  The diagnosis through those 
years was of lumbar strain and/or mechanical low back 
pain.  The first complaint of back discomfort 
warranting xrays was in August 1998 and he did obtain 
lumbosacral films at that time.  Of particular note is 
the fact that this patient's life style of smoking and 
obesity are both factors which cause and aggravate 
degenerative spine disease problems.  This reviewer is 
unclear as to how long those medical problems have 
existed in the patient.  The first mention in the 
chart reviewed was in 1995.  By the record, the 
patient was advised to quit smoking and lose weight.  
It is unclear to this reviewer whether those medical 
recommendations were followed. 

Dr. Gumerlock, opined, "Given all of the above, it is less 
likely than not (probability <50%) that any of this patient's 
complaints regarding his lower back had onset during his time in 
the active military.  Furthermore, the records substantiate that 
there was a significant period of time following the end of his 
active duty and any new complaints of low back pain.  In addition 
his life style/medical problems of tobacco abuse and obesity are 
known to cause and aggravate the development and progression of 
lumbosacral degenerative back pain.

In September 2007, the Board once again requested a medical 
expert opinion of an orthopedist as to whether the Veteran's 
chronic lumbosacral spine degenerative disc disease and/or lumbar 
spine spondylosis is etiologically related to his chronic lumbar 
strain/mechanical low back syndrome and other service connected 
disabilities.

An October 4, 2007 opinion authored by Dr. Ali stated, "I have 
reviewed the entire available medical record on [the Veteran], 
focusing on the entries regarding his lower back.  I am limited 
in the information available with which to answer the following 
questions: ... lifting and moving heavy objects is at least as 
likely as not (probability of 50%) related to chronic lumbar 
sprain and degenerative arthritis."

In November 2007, Dr. Ali was notified that his medical opinion 
was determined to be insufficient and requested that he prepare 
an addendum to his opinion explaining if the Veteran's chronic 
lumbosacral spine degenerative disc disease was etiologically 
related to his service-connected chronic lumbar strain/mechanical 
low back syndrome and other service-connected disabilities.

In December 2007, Dr. Ali added the following to his opinion.  
"There is about 50 percent probability that the patient's low 
back pain/chronic lumbar strain has increased in severity beyond 
its natural progression due to his service connected 
disabilities."

In February 2008, the Board found the two opinions by Dr. Ali to 
be of no value and remanded for an additional medical opinion and 
remanded the case for additional development including obtaining 
the Veteran's Army Reserve service medical records.  Specifically 
the Board directed the RO to determine if Dr. Hajjar was 
available to clarify his February 2003 medical opinion pursuant 
to the Joint Motion; and if Dr. Hajjar was not available, for 
another orthopedic physician to specifically answer the question 
to the best of his or her ability whether the "25 percent" 
contribution from the in-service injury, diagnosed in the 
February 2003 opinion, means that the in-service injury caused, 
contributed to cause, or aggravated the Veteran's degenerative 
disc disease or spondylosis.  

However, the requested development was not completed.  With 
respect to the requested medical opinion, there was no indication 
in the record that Dr. Hajjar was not available.  

In addition, a June 2008 VA examination report authored by Dr. 
Braun, D.O., did not address Dr Hajjar's notation of a  "25 
percent" contribution from the in-service injury.  Dr. Braun 
reviewed the claims file and diagnosed service connected 
mechanical low back syndrome/lumbar strain more likely than not 
resolved without significant residuals, nonservice-connected 
lumbar L5-S1 degenerative disk disease with right sciatica not 
caused by or related to service connected mechanical low back 
syndrome/lumbar strain and nonservice connected onset L3-5 
degenerative disk disease and left L3 or L4 radiculopathy not 
caused by or related to mechanical low back syndrome/lumbar 
strain.  

Dr. Braun stated 

Mechanical low back syndrome or strain are myofascial 
in nature and do not indicate a chronic condition not 
degenerative disc or joint disease.  Mechanical low 
back conditions are part and parcel of life, requiring 
a couple days to a few weeks to resolve; basically 
short term condition.  They may occur simply as a 
result of deconditioning or uncommon activities, such 
as picking strawberries once a year.  During service, 
Veteran had two such transient episodes.  These 
predominantly resolve with sequela.  Thoracolumbar DDD 
and DJD is not caused by or related to mechanical low 
back syndrome or strain.

Dr. Braun also stated, "The medical record documentation does 
not support a significant mechanism of injury to the back or 
spine in service that would support subsequent ddd or djd of the 
thoracolumbar spine."  Dr. Braun noted that after service, the 
next documented back complaint was 1997, seven years after 
service.   

Dr. Braun noted that with respect Dr. Ali's opinion, degenerative 
disc and joint disease, in which there is not a specific acute 
mechanism of injury, develops over years as a combined result of 
one's life.  It is not caused by a solitary lifting injury.  Dr. 
Braun stated that degenerative disc and joint disease of the 
spine develops over many years as a result of standing, lifting, 
carrying and body hiatus.  She noted that as in this Veteran, 
carrying 50 pounds of extra weight on the body, is 50 pounds of 
persistent (all day, every day) axial pressure on the spinal 
discs and joints and that developmental lumbar lordosis, as with 
this Veteran, places an additional burden on the lower lumbar 
spine contributing to the development of disc and joint disease.  
Dr. Braun opined that the Veteran's thoracolumbar degenerative 
disc and joint disease was less likely than not caused by or 
related to his service-connected lumbar condition and not 
worsened beyond natural progress due to military service.

In July 2009, the Board remanded the case for compliance with the 
Board's February 2008 Remand directives, including obtaining a 
medical opinion to address Dr. Hajjar's "25 percent contribution 
from the in-service injury."

In a September 2009 VA report, Dr. Mani noted that the Veteran 
reported that in 1989 he developed low back pain after lifting an 
acetylene tank while in service, he was given conservative 
treatment at that time, and that over the years he has had back 
pain which has progressed to radiation into his legs which led to 
an inability to walk until after surgery in June 2008.  The 
Veteran stated that he is on pain medications for chronic low 
back pain going into his buttocks and thighs.  After a review of 
the claims file, interview and physical examination of the 
Veteran, Dr. Mani diagnosed service connected mechanical low back 
strain more likely than not resolved without significant 
residuals, nonservice-connected lumbar L5-S1 degenerative disc 
disease and degenerative joint disease with right sciatica not 
caused by or related to service-connected mechanical low back 
strain and L3-L5 degenerative disc disease and left motor L3 and 
left sensory L3, L4, L5 radiculopathy not caused by or related to 
service connected mechanical low back strain.  

Dr. Mani stated, "Mechanical low back syndrome is short lived 
from few days to few weeks.  They may recur with repeated 
strenuous activities.  Degenerative disc disease and degenerative 
joint disease is not caused by mechanical back strain or 
syndrome."  Dr. Mani noted that there was no documentation of 
significant injury to back or spine in the service record to 
connect this degenerative disc disease and degenerative joint 
disease of the thoracolumbosacral spine to service-connected 
mechanical back strain.  

Dr. Mani stated, "Regarding the "25% contribution" mentioned 
by Examiner in 2003:  Degenerative disc and joint disease in 
someone without documented acute significant injury to spine, 
points to development over many years as a result of prolonged 
standing, chronic lifting, carrying etc, as he does in his bar 
tending and clerical duties, exerting axial pressure on spine."  

Dr. Mani noted that the Veteran did not seek medical attention 
for back pain between 1990 and 1997 and it was seven years after 
service that he again sought treatment for back pain.  Dr. Mani 
opined that the Veteran's service connected injury was less 
likely than not caused, contributed to cause, or aggravated his 
nonservice-connected back disability including degenerative disc 
disease and spondylosis.

In an April 2010 addendum, Dr. Mani stated that the February 2003 
opinion did not make medical sense to her because in service 
injury causing, contributing to cause, or aggravating the 
Veteran's degenerative disc disease and spondylosis was not 
supported based on the fact that for almost seven years after 
leaving service in 1990, there was no back pain documented on 
record.

The first question that must be addressed is whether incurrence 
of degenerative disc disease with spondylosis is factually shown 
during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that the Veteran 
presented on June 26, 1989, with complaints of pulled back for 
one week duration.  The Veteran complained of lower back pain 
with algia moving to left leg.  The Veteran stated he lifted an 
acetylene tank and felt pain tingling and sort of electric-like 
for four days.  Physical examination demonstrated full range of 
motion for lumbar movement, no swelling, no inflammation, and no 
heat.  Assessment was lumbosacral strain mechanical.  

On July 1, 1989, the Veteran presented with complaints of pulled 
back.  The comments note that the Veteran with low back pain for 
four days, that Veteran first injured back one month ago lifting 
and that he had had back pain off and on since then.  The Veteran 
also reported pain increases with lifting activity.  Physical 
examination demonstrated no spasm, no deformity, full range of 
motion, normal gait and carry.  Assessment was mechanical 
lumbosacral strain.  

On August 10, 1989, the Veteran presented with complaint of 
pulled back.  The Veteran complained of low back pain associated 
with stomach cramps, said that his stools were black/dark 
colored, and that pain radiates to legs.  Physical examination 
demonstration full range of motion, no discoloration, no 
deformity, no heat but difficulty lifting left leg.  Rectal 
examination was within normal limits.  Straight leg raising 
within normal limits.  Glucose was negative, there was no pain 
with rotation and his abdomen was soft and nontender.  Assessment 
was chronic low back pain and viral GE.  

The Veteran presented on August 1, 1990 with complaint of low 
back pain for two days.  The Veteran reported that pain radiates 
throughout legs and stated that he did heavy lifting.  Physical 
examination demonstrated no swelling, no deformity, and no 
discoloration.  The area was not sensitive to touch.  It was 
noted, however, that there was a history of back problem in 
records.  Assessment was pulled back muscle.  

On August 6, 1990, the Veteran presented with complaints of low 
back pain for one week.  The Veteran stated that there was no 
improvement and that medication was ineffective for pain relief.  
Physical examination demonstrated that back was tender to touch 
on both sides of spine.  The Veteran could bend only 30 degrees 
without pain.  Assessment was pulled muscles, previous care plan 
ineffective.  The Veteran was referred to PA for further 
assessment.  

On August 8, 1990, presented with complaints of low back pain for 
one week which started after lifting.  The Veteran reported 
lifting 50 pounds each hand loading and unloading for two weeks 
every day.  He stated that he had pain but continued, then went 
to TMC when it got worse and became difficult to bend forward.  
The Veteran reported pain in low back into buttocks bilaterally 
and into mid post thighs.  The Veteran also reported that 
prolonged sitting and standing increased pain.  Physical 
examination demonstration trunk motions limited by pain, muscle 
stretch reflexes 2+, sensation normal, motor good strength but 
with inconsistent hold with hamstrings and quads due to pain.  
Level posterior superior iliac spine, anterior superior iliac 
spine; tightness and muscle spasm right and left paravertebral 
lumbar on palpation.  Assessment was acute mechanical low back 
pain.  

On August 23, 1990, the Veteran presented for follow-up 
mechanical low back pain.  The Veteran reported good improvement 
in back pain with course of medicine.  Physical examination 
demonstrated poor extension in lumbar spine posture decrease 
lumbar lordosis, hamstring tightness, bilateral straight leg 
raise 50-60 degrees slight tenderness bilateral lumbar 
paraspinals with muscle tightness.  Assessment was mechanical low 
back pain resolving slowly.  

Despite the numerous complaints of low back pain, the service 
treatment records are absent a diagnosis of degenerative disc 
disease or spondylosis during service.  As noted above, the 
Veteran's low back pain was assessed as lumbosacral strain, 
pulled back muscle, and low back pain.  Service connection for 
chronic lumbar strain/mechanical low back syndrome was granted 
effective January 29, 1999.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis can be service-connected on such a basis.  
The Board notes that the Veteran has been diagnosed with 
degenerative disc disease and spondylosis, degenerative joint 
disease affecting the lumbar vertebrae and intervertebral disks.  
However, as there is no evidence of arthritis within the year 
following the Veteran's discharge from service, service 
connection on a presumptive basis is not warranted.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  The 
Veteran testified in April 2001 that between discharge from 
service and 1990, he had constant lower back pain and pain 
shooting down to his legs and calves but that he did not go to 
the doctor during that period but treated himself.
 
Although the appellant reports continuity of post-service 
symptoms, the Board finds his allegations to be of no probative 
value because they lack credibility.  

The file contains post-service medical treatment records for 
treatment the appellant received between 1993 and the filing of 
his VA claim in January 1999.  Not until 1997 do these records 
note any pertinent medical history concerning a back disorder and 
no complaints from the appellant concerning back pain.  

The Board notes that in 1993, the Veteran was seen for complaints 
of pain at base of penis and scrotal area, right knee pain, 
ingrown toenail right great toe, pain in left lower molar, and 
pain and swelling right foot great toe.  In 1994, the Veteran was 
seen for complaints of persistent cough.  In 1995, the Veteran 
was seen for complaints of ingrown toenails, and chest rash.  In 
June 1995, the Veteran was seen for routine visit in primary care 
clinic.  In 1996, the Veteran was seen for complaints of 
musculoskeletal chest pain, ingrown toenails, injured toe, and 
onychocryptosis.  Not once during those years do the medical 
records note any complaints of back pain.

In October 1997, the Veteran complained of right mid back 
nonradiating pain worse with certain movements with flexion and 
extension.  Impression was musculoskeletal pain.

In January 1998, the Veteran reported lumbosacral pain (low back 
pain) more on right side.  The provider noted that the Veteran 
had scoliosis and round shoulders and that spasms were present in 
paravertebral muscles lumbosacral area more on the right side.  

In February 1998, the Veteran reported that he had been seeing 
the physical therapy clinic and had been provided with back 
exercises and healthy back habits and reported that his back pain 
was much improved.

In March 1998, the assessment was back spasm.

In April 1998, the Veteran reported that his back pain had 
resolved.

In August 1998, the Veteran presented with complaint of some 
musculoskeletal back pain that was mostly resolved.  The Veteran 
reported that he did have a little bit of pain over the prior 
several days because he started back at work as a waiter but 
reported that it was much improved over his prior episodes of 
back pain.  

In September 1998, the Veteran presented with right hip pain.  
Impression was degenerative joint disease lumbar spine, obesity, 
and sciatica.  A September 1998 VA Ambulatory Care Note authored 
by Dr. Bowling notes, "The patient reports approximately that 
three weeks ago he developed right hip pain that shot down his 
right lateral leg past his knee and into his ankle.  The patient 
reports that he works as a waiter and has been lifting heavy 
trays and working very hard.  He denies any other trauma."

A November 1998 VA Ambulatory Care Note authored by Dr. Bowling 
notes, "[The Veteran] is employed as a waiter and apparently has 
to lift approximately 70 to 100 pounds worth of trays and above 
his right arm.  The patient has noted right lower extremity 
sciatica since August, but I believe was definitely acerbated and 
probably due to the unusual positions necessitated by his 
employment.  The patient has had intermittent sciatica since that 
time and has required treatment with a chiropractor. ... The 
patient has no known prior history of low back pain."  

A January 1999 consultation sheet noted lumbar/pelvic dysfunction 
causing low back pain since August 1998.

At the initial physical therapy session in February 1999, the 
Veteran provided a history of back injury 1990 with physical 
therapy prescribed and he got better.  The Veteran reported in 
August 1998, he injured his back again as a waiter by lifting 
trays.

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
degenerative disc disease and spondylosis are related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he engaged in certain activities in service and 
currently experiences certain symptomatology.   See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of 
objective evidence of back pain following service until 1997.  In 
addition, on his application for compensation, the Veteran stated 
that he received treatment and physical therapy in service from 
approximately May 1990 to September 1990 then he had severe pain 
starting August 1998 till present in low back.  

Also, the Veteran reported at the July 1999 VA examination that 
in August 1998, without any history of trauma or fall or accident 
to his back, he started having right lower extremity pain all the 
way up to his calf and including the anterior aspect of his 
thigh.  He stated that there was no reason for this and no 
trauma, fracture, fall or any accident to precede this event.  
The Veteran reported that the pain continued from August 1998.  

Further, at the initial physical therapy session in February 
1999, the Veteran provided a history of back injury 1990 with 
physical therapy prescribed and he got better.  The Veteran 
reported in August 1998, he injured his back again as a waiter by 
lifting tray.  

It actually wasn't until after the RO had initially denied the 
Veteran's claim for service connection for degenerative disc 
disease L5-S1 and history of S1 radiculopathy, specifically in 
June 2000, that the Veteran reported that he had "suffered from 
the same problems f[rom] the time in service to this day."

Thus, prior to the August 1999 rating decision, the Veteran's own 
reports of medical history indicate that although he injured his 
back in service, he was better until August 1998 when he 
reinjured his back.  As such, the Veteran's allegations of 
continuity of back pain since service made after the RO denied 
his claim for service connection in August 1999 appear 
inconsistent with his statements made prior to August 1999.  
Therefore, the Board finds that any assertions by the Veteran as 
to the continuity of symptomatology of his degenerative disc 
disease and spondylosis since service lack credibility.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In Allen, Court held that the term "disability", as used in 38 
U.S.C.A. § 1110, refers to impairment of earning capacity and 
that such definition mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by the 
service-connected disability, shall be service-connected.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a Veteran's nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such Veteran shall be compensated for the degree of 
disability, but only that degree over and above the degree of 
disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
require that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   See 71 Fed. 
Reg. 52744 (2006). 

In this case, the appellant clearly has a current disability; the 
Veteran has been diagnosed with degenerative disk disease of the 
L5-S1 disk with mild associated spondylosis.  The remaining 
question, therefore, is whether there is medical evidence of a 
relationship between the current disability and military service 
or between the current disability and a service-connected 
disability.

Initially, the Board notes that with respect to the Veteran's 
allegation that he fell from a rope during basic training landing 
on his rifle and injuring his back, the Veteran's service 
treatment records do not document an injury in this manner.  It 
actually wasn't until after the RO had initially denied the 
Veteran's claim for service connection for degenerative disc 
disease L5-S1 and history of S1 radiculopathy, specifically in 
March 2001, that the Veteran reported that during basic training 
in the spring of 1988, he fell 10 to 15 feet landing on his back 
with an M-16 strapped to his back.  The Veteran stated that this 
caused great pain in his back having landed on the weapon and 
ground but that he was discouraged from reporting problems at 
this point in training by his Drill Sergeant or face the threat 
of recycle.

In support of his claim, the Veteran also submitted a statement 
authored by D.H.S. who stated that he remembered the day the 
Veteran fell from the rope during basic training in Fort Leonard 
Wood.  D.H.S. stated, "We were training very hard that day and 
went into the obst[a]cal course later that afternoon.  I [] did 
see [the Veteran] fall from the wire and land on his back with 
his M16 strapped to his back.  Later on that evening when we 
returned to the barracks, [the Veteran] and I talked about him 
falling and landing on his back."

However, at the April 2000 RO hearing, when asked, "Okay, could 
you tell me when did you first notice that you had this back 
disorder," the Veteran stated, "I was having problems while I 
was in the service and sought, or was sent to the doctor, and 
they gave me therapy, and showed me how to do exercises and ways 
to try and treat my pain."

When asked, "Were you ever given a diagnosis or description of 
what your injury was to your back, or how, how was this injury 
caused," the Veteran did not mention falling 10 to 15 feet from 
a rope during basic training on his M16.  Instead, he answered, 
"

I believe that it probably was brought about by having 
to do heavy lifting, and when I was in Korea we would 
do alerts where we would have to load up the motor 
pool as quickly as possible.  And I was with a 
maintenance platoon and a lot of my coworkers would 
have me help them load acetylene bottles and Hum-Vee 
tires and "Hamette" tires and what have you up on 
the vehicles and then the commanding officer would 
time us, and say, okay, everybody's loaded up, the 
alert took this long.  These alerts would happen at 
least once a month and then we would go on road 
marches at least once a month with 75 pound infantry 
rucksacks loaded, and we were supposed to do about 7 
or 8 mile marches but sometimes they went about 12-18 
miles, and what have you.  So after I would do some of 
these alerts and marches and what have you, I would 
experience pain and what have you, and I would try to 
stretch out or take something for it, you know, to 
alleviate these symptoms, and then when they got so 
bad, that's when I would go see a doctor.  

The DRO asked the Veteran, "Can you recall any specific incident 
where you might have injured your back in service?  Any kind of 
trauma to the lower back?  The Veteran answered, 

Well again, ... the alerts in Korea, it was, when it 
came to ... loading up the vehicles for these alert, ... 
these timed alerts, I feel like possibly the huge 
"Hamette" tires and the acetylene bottles for the 
welder probably were some of the more likely items to 
be the heaviest, that ... could've possibly been the 
cause of them.  Because we were in a hurry, you know, 
to do these things, and my co-platoon workers, 
maintenance workers, hey come on help me lift this, 
and hey, you know, we'll help you, you help us, type 
of thing.  And so I was actually doing everything I 
could to load these items up on the vehicles, the 
contact truck for the welder and what have you, and 
my roommate was a Sergeant who had the "Hamette" 
recovery vehicle, a big tow truck, and as I said, we 
would have to load up extra tires that were in the 
motor pool.  The idea was to load everything up and 
then destroy everything that was left, so in other 
words, ... in case the enemy came, in case the balloon 
went up.  We were on the DMZ in Korea, so we had, I 
was at Camp Pelham, we had alerts regularly, being 
four miles from the DMZ.  So the whole idea was to 
load up all the vehicles with everything you can, and 
leave nothing for the enemy, and so they loaded up 
tires, acetylene bottles, and then of course my own 
equipment was foiled, 5 gallon oil containers, ... that 
I had to load onto my unit basic load trailer to 
supply the unit with enough fuel and oil for any kind 
of maneuver that we would have, 'cause we could roll 
out on alert, which we did do a couple of time.  
They'd chalked up the trucks and we'd go out on alert 
and we'd spend a few days in the field.  The whole 
idea was to have everything loaded as if we were 
going to war within about an hour's time, and again 
as I say, I'll be lifting acetylene, Hum-Vee, I mean 
"Hamette" tires and my own, you know, bucket, cans 
of oil.

The buddy statement relates that the veteran fell on his back but 
provides no support for any reported back injury occurring at 
that time.  The Board finds the Veteran's March 2001 statement 
relating a fall from a rope in basic training on his back to be 
inconsistent with his April 2000 testimony.  This inconsistency 
coupled with the lack of documentation in the service treatment 
records or post-service records prior to March 2001 of the 
Veteran injuring his back during a fall during basic training 
results in the Board's conclusion that the reported fall did not 
result in injury to the veteran's back.  Thus the evidence 
supports the conclusion that the veteran fell but is against the 
conclusion that the fall resulted in injury to the back.  

Thus, the question that remains is whether the Veteran's 
degenerative disc disease and associated spondylosis are related 
to the symptoms documented in the Veteran's service treatment 
records or to service-connected disability.  The Board notes that 
the Veteran has been granted service connection for degenerative 
joint disease of the right shoulder and chronic lumbar 
strain/mechanical low back pain syndrome.

The Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the Veteran's 
degenerative disc disease and associated spondylosis is related 
to the Veteran's military service or to service-connected 
disability, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to withhold 
the same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion over 
another.  Id.  

In July 1999, Dr. Makoui opined, "In my opinion, there is 
absolutely no relationship between his problems in the service 
and his current degenerative disk disease since degenerative disk 
disease is a very common, natural process in the spine which has 
no relationship to any kind of activity, and there is no sound 
medical principle to relate any kind of strenuous activity or 
military activity to getting accelerated arthritis or 
degeneration of the disk and spine."  

As noted above, by a May 2002 Order, the Court, pursuant to a 
joint motion, vacated the May 2001 decision and remanded the case 
for readjudication.  The joint motion indicated that the July 
1999 VA examiner's opinion was inadequate and noted that the VA 
examiner appeared to have not had access to the claims file and 
seemed to be unaware of the Veteran's in-service back trauma.  
The Joint Motion noted that the July 1999 VA examiner mistakenly 
stated that the Veteran had not experienced any trauma, fall, or 
accident to his back.  

The Board would like to point out that although there is no 
indication that the Veteran's claims folder was reviewed in 
connection with the July 1999 VA examination, the Joint Motion 
incorrectly characterized history reported by the Veteran as the 
VA examiner's own statement.  The VA examiner reported, "He 
states that there was no reason for this and no trauma, 
fracture, fall or any accident to precede this event. ...."  

In April 2000, Dr. Singh, stated, "I, [] seen [the Veteran] on 
03-29-00.  In my opinion, running and carr[y]ing heavy stuff 
while he was in the military is as likely as not to have caused 
traumatic degenerative disc disease.  While gradually progressed.  
Patient tries to keep symptoms under control by stretching 
exercises and physical therapy.  Patient takes Motrin for 
medication.  He was unfairly denied disability from service 
connection his appeal should be reconsidered."

Dr. Singh's opinion also appears to have been rendered without 
the benefit of the claim's file.  As such, all available evidence 
was not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  In addition, Dr. Singh 
provides no medical basis for his opinion.  As such, Dr. Singh's 
medical opinion is given a very small probative value.  

In February 2003, Dr. Hajjar opined that the etiology of the 
Veteran's back difficulty was not traumatic at all, it was 
degenerative in nature and stated that the fall was the 
predisposing factor to the onset of the pain problem and likely 
contributed a small degree to the Veteran's status.  He also 
opined that the degree was likely no more than 25 percent of the 
Veteran's functional capacity and present condition.  Dr. Hajjar 
noted that the rest of the Veteran's problem including the 
radiographic findings of lumbar spondylosis and the remainder of 
his back condition and sciatic condition was not related to the 
trauma.

As noted above, the parties to the Joint Motion agreed that the 
February 2003 examination report contained ambiguous findings.  
On one hand, the report finds that the Veteran's disability was 
not traumatic in origin, but rather degenerative, and not the 
result of the in-service injury.  On the other hand, the report 
states that 25 percent of the Veteran's current disability is the 
result of the in-service injury.  The Joint Motion noted that by 
creating such confusion, the examination did not contain 
sufficient detail.      

The Board again notes that the Veteran's lumbar spine disorder is 
a combination of diagnoses in which chronic lumbar 
strain/mechanical low back syndrome has been service-connected.  
With respect to the Veteran's degenerative disc disease, L5-S1 
with associated spondylosis, Dr. Hajjar stated that "[t]he 
mechanism of this fall ie landing flat on ones back is not 
appropriate to cause the patient's disc degeneration.  Herniated 
discs if there are to be caused, would be caused by axial loading 
injuries, ie landing on ones feet, or ones tailbone to transmit 
pressure throughout the vertical axis of the spine.  This did not 
occur.  The patient landed flat on his back, therefore, there is 
likely no compression of the spine or the discs and no rotational 
problem with the spine."  With respect to spondylosis, Dr. 
Hajjar determined that 
Dr. Makoui's 1999 assessment was correct in that this lumbar 
spondylosis is unrelated to the Veteran's fall.

Nevertheless, as the parties of the Joint Motion agreed that the 
February 2003 VA examination report contained ambiguous findings 
and created confusion, the Board has no choice but to assess it 
as having no probative value.

In April 2006, Ms. Morgan stated, 

In my medical opinion the Veteran's current DDD and 
spondylosis is unrelated to his military service.  The 
Veteran's degenerative changes were first evidenced in 
mid 1998 which were very mild in nature.  This was 8 
years after discharge from service.  Furthermore, the 
injury that was reported during service would not have 
caused degenerative changes in the spine.  It would be 
speculative to state that the Veteran's in-service 
injury aggravated his DDD since there is no evidence 
that the DDD existed during service.  In regards to 
symptoms, his radicular symptoms in the right lower 
extremity would be related to his degenerative 
changes/spondylosis.  ...

In February 2007,  the Board received the Veteran's Brief noting 
several problems with the April 2006 VA examiner's opinion.  The 
first problem identified was that there was no indication that 
any attempts were made to have Dr. Hajjar provide clarification 
of his original opinion or any indication that he was unavailable 
and asked that the case be remanded to determine if Dr. Hajjar 
was available and, if so, to allow him to provide the required 
addendum.  The second problem identified was that Ms. Morgan's 
opinion failed to comply with the December 2005 Board remand 
instructions.  In particular, Ms. Morgan failed to provide an 
opinion addressing whether the Veteran's degenerative disc 
disease was aggravated by the Veteran's active service.  The 
Brief pointed out that rather than provide an opinion, Ms. Morgan 
said that it would require her to speculate to do so.  Thus, she 
failed to answer the question of whether or not the Veteran's in-
service injury aggravated his post-service degenerative disc 
disease.  The Brief indicated that the case should be remanded to 
allow Ms. Morgan to provide an addendum to her opinion if Dr. 
Hajjar is unavailable

The Board's 2005 Remand instructions specifically stated, "After 
reviewing the record and examining the Veteran, the examiner 
should provide an opinion as to whether any current low back 
disability is at least as likely as not (a 50% or high degree of 
probability) etiologically related to the Veteran's active duty 
service, including whether in-service injury caused, contributed 
to cause, or aggravated a current disability of the back. ..."

The Board finds that Ms. Morgan's opinion did comply with Board's 
2005 Remand directives.  She stated that the Veteran's current 
degenerative disc disease and spondylosis were unrelated to his 
military service.  She also stated that it would be speculative 
to state that the Veteran's in service injury aggravated his 
degenerative disc disease since there was no evidence that the 
degenerative disc disease existed during service not that she 
would have to speculate to provide an opinion.  

However, the Board's directives did not comply with the August 
2004 Joint Remand.  As noted above, the August 2004 Joint Motion 
stated that the Board must obtain a medical opinion that is 
sufficient to decide the case.  Specifically, the Board must 
obtain an opinion that clearly specifies whether the "25 
percent" contribution from the in-service injury caused, 
contributed to cause, or aggravated a current disability of the 
back.  Thus, the Board finds that the medical opinion rendered by 
Ms. Morgan does not comply with the August 2004 Joint Remand.

In May 2007, Dr. Gumerlock opined that it was less likely than 
not (probability <50%) that any of the Veteran's complaints 
regarding his lower back had onset during his time in the active 
military.  She stated that the records substantiate that there 
was a significant period of time following the end of his active 
duty and any new complaints of low back pain.  She also noted 
that the Veteran's life style/medical problems of tobacco abuse 
and obesity were known to cause and aggravate the development and 
progression of lumbosacral degenerative back pain.
 
In July 2007, VA received a letter from the Veteran's attorney 
regarding Dr. Gumerlock's medical opinion.  The letter stated 
that the opinion was fatally flawed insofar that Dr. Gumerlock 
stated that there were no complaints of back pain following 
service and that she dismisses the Veteran's report of having 
suffered an injury to his back when he fell on his M-16 during 
basic training.  In addition, the letter stated that although she 
appeared to attribute the Veteran's back problems to smoking and 
obesity, she admits that she is unaware how long the Veteran had 
been smoking or how long he was obese.  Further, the letter 
stated that the opinion fails to comply with the requirements set 
forth in the joint motion for remand.  There, the parties agreed 
that an opinion needed to be obtained to clarify what the "25 
percent" contribution as set forth in the 2003 opinion meant.  
The letter asked that the BVA remand the matter with instructions 
that the 2003 VA examiner be contacted so that his findings on 
that examination can be clarified as specified in the joint 
motion for remand.

The Board disagrees with the Veteran's attorney that Dr. 
Gumerlock's medical opinion was fatally flawed because she stated 
that there were no complaints of back pain following service and 
because she dismisses the Veteran's report of having suffered an 
injury to his back when he fell on his M-16 during basic 
training.  Dr. Gumerlock stated, "There are no other records of 
back pain problems until 1997" and "...the records substantiate 
that there was a significant period of time following the end of 
his active duty and any new complaints of low back pain."  Dr. 
Gumerlock was noting only the medical records reviewed, and 
indicates this by noting that the rest of the Veteran's very 
large chart consisted of legal proceedings, etc. which were not 
reviewed by her.  Thus, Dr. Gumerlock's statements regarding 
"records" should be interpreted as "medical records."   In 
addition, with respect to her dismissing the Veteran's report of 
having suffered an injury to his back when he fell on his M-16 
during basic training, Dr. Gumerlock merely stated, "In 
reviewing the available medical records I did not find any 
regarding such an event."  

However, Dr. Gumerlock's opinion also does not comply with the 
August 2004 Joint Remand as it does not clarify whether the "25 
percent" contribution from the in-service injury caused, 
contributed to cause, or aggravated a current disability of the 
back..  

In October 2007, Dr. Ali opined, "... lifting and moving heavy 
objects is at least as likely as not (probability of 50%) related 
to chronic lumbar sprain and degenerative arthritis."  In 
December 2007, Dr. Ali opined, "There is about 50 percent 
probability that the patient's low back pain/chronic lumbar 
strain has increased in severity beyond its natural progression 
due to his service connected disabilities."
 
In January 2008, the Veteran's attorney stated that Dr. Ali was 
asked whether it was at least as likely as not that the chronic 
lumbosacral spine degenerative disc disease and/or lumbar spine 
spondylosis was etiologically related to his already service-
connected low back disabilities and the doctor appears to have 
answered in the affirmative.  

Although Dr. Ali indicates that lifting and moving heavy objects 
is at least as likely as not related to chronic lumbar sprain and 
degenerative arthritis, he does not indicate in any way that the 
Veteran's degenerative disc disease is related to service.  In 
addition, Dr. Ali does not in any way indicate that the Veteran's 
degenerative disc disease and spondylosis are related to service-
connected chronic lumbar strain/mechanical low back.  He 
indicates only that low back pain/chronic lumbar strain has 
increased in severity due to service-connected disability.  
Furthermore, Dr. Ali provides no medical basis for his opinion.  
As such, Dr. Ali's medical opinion is given a very small 
probative value.  

 Dr. Ali's 2007 opinions also do not comply with the August 2004 
Joint Remand as it does not clarify whether the "25 percent" 
contribution from the in-service injury caused, contributed to 
cause, or aggravated a current disability of the back.

In June 2008, Dr. Braun, diagnosed service connected mechanical 
low back syndrome/lumbar strain more likely than not resolved 
without significant residuals and nonservice-connected lumbar L5-
S1 degenerative disk disease and degenerative joint disease with 
right sciatica not caused by or related to service connected 
mechanical low back syndrome/lumbar strain and nonservice 
connected onset L3-5 degenerative disk disease and left L3 or L4 
radiculopathy not caused by or related to mechanical low back 
syndrome/lumbar strain.  

However, as noted above, Dr. Braun's report also did not address 
Dr Hajjar's notation of a  "25 percent" contribution from the 
in-service injury.  

In September 2009, Dr. Mani diagnosed service connected 
mechanical low back strain more likely than not resolved without 
significant residuals, nonservice-connected lumbar L5-S1 
degenerative disc disease and degenerative joint disease with 
right sciatica not caused by or related to service-connected 
mechanical low back strain and L3-L5 degenerative disc disease 
and left motor L3 and left sensory L3, L4, L5 radiculopathy not 
caused by or related to service connected mechanical low back 
strain.  Dr. Mani opined that the Veteran's service connected 
injury less likely than not caused, contributed to cause, or 
aggravated his nonservice-connected back disability including 
degenerative disc disease and spondylosis.

She also stated, "Regarding the "25% contribution" mentioned 
by Examiner in 2003:  Degenerative disc and joint disease in 
someone without documented acute significant injury to spine, 
points to development over many years as a result of prolonged 
standing, chronic lifting, carrying etc, as he does in his bar 
tending and clerical duties, exerting axial pressure on spine."

In March 2010, the RO received a letter from the Veteran's 
attorney which stated that Dr. Mani's opinion appears to suggest 
that Dr. Hajjar meant that in-service activities, such as 
standing, lifting, and carrying contributed to cause the current 
problem, and as such her opinion supports the claim.  The 
attorney stated that on the other hand, Dr. Mani's opinion is 
incomplete and contains inconsistencies that make it unclear what 
she means.  The attorney also noted that Dr. Mani failed to 
address the fact that the Veteran was seen in service for back 
pain associated with lifting heavy objects, apparently just the 
sort of event that Dr. Mani says contributed to cause the current 
condition.  The attorney also noted that Dr. Mani relied on the 
failure of the Veteran to seek treatment for seven years for back 
pain and appears to conclude that a lack of treatment equates to 
lack of symptoms or pathology.  The attorney noted that this was 
not the case and that the Veteran had reported continuity of 
symptomatology and noted that the Veteran's failure to seek 
treatment should not be held against him.

In an April 2010 addendum, Dr. Mani stated that the February 2003 
opinion did not make medical sense to her because in service 
injury causing, contributing to cause, or aggravating the 
Veteran's degenerative disc disease and spondylosis was not 
supported based on the fact that for almost seven years after 
leaving service in 1990, there was no back pain documented on 
record.

In June 2010, the Board received a letter from the Veteran's 
attorney which stated that Dr. Mani's addendum was flawed as the 
Veteran had provided competent and credible evidence of a 
continuity of back symptomatology after service and that this 
account had never been rejected and his veracity had never been 
called into question.  The attorney stated that any medical 
opinion addressing the etiology of the Veteran's back problems 
must be based upon the fact that he had symptoms on a continuous 
basis after service.  The attorney noted that Dr. Mani relied on 
the lack of treatment for several years and that presumably she 
assumed that a lack of treatment meant a lack of symptoms.  The 
attorney noted that because the addendum was based upon an 
inaccurate premise, it has no value.

With respect to the argument that Dr. Mani's opinion appears to 
suggest that Dr. Hajjar meant that in-service activities, such as 
standing, lifting, and carrying contributed to cause the current 
problem, and as such her opinion supports the claim, the Board 
disagrees.  Although Dr. Mani's September 2009 opinion references 
the 25 percent contribution mentioned by Dr. Hajjar in his 
February 2003 opinion, it does not clearly address it.  As such, 
the opinion does not clarify Dr. Hajjar's statement one way or 
another. 

With respect to the argument that although Dr. Hajjar 
specifically reference the in-service fall as contributing 25 
percent to the Veteran's current functional loss, Dr. Mani 
appears to interpret the opinion as addressing post-service 
events (i.e., working in the bar, and in clerical settings).  The 
Board disagrees and again notes that although Dr. Mani begins her 
sentence, "Regarding the "25% contribution" mentioned by 
Examiner in 2003," as noted above, her statement does not 
clearly address the 25 percent contribution mentioned by Dr. 
Hajjar.    

With respect to the argument that Dr. Mani's opinion is 
incomplete and contains inconsistencies that make it unclear what 
she means, although Dr. Mani does not clearly address the 25 
percent contribution mentioned by Dr. Hajjar in her September 
2009 opinion, she does address it clearly in her April 2010 
addendum.  As noted above, Dr. Mani stated that the February 2003 
opinion did not make medical sense to her because inservice 
injury causing, contributing to cause, or aggravating the 
Veteran's degenerative disc disease and spondylosis was not 
supported based on the fact that for almost seven years after 
leaving service in 1990, there was no back pain documented on 
record.  Stated differently, Dr. Hajjar's "25 percent" 
contribution from the inservice injury does not make medical 
sense as the record does not support that an inservice injury 
caused, contributed to cause, or aggravated the Veteran's 
degenerative disc disease with spondylosis.

With respect to the argument that Dr. Mani failed to address the 
fact that the Veteran was seen in service for back pain 
associated with lifting heavy objects, apparently just the sort 
of event that Dr. Mani says contributed to cause the current 
condition, the Board notes that Dr. Mani did not fail to address 
this fact.  Dr. Mani specifically noted that the Veteran reported 
that in 1989 he developed low back pain after lifting an 
acetylene tank while in service, he was given conservative 
treatment at that time, and that over the years he has had back 
pain which has progressed to radiation into his legs which led to 
an inability to walk until after surgery in June 2008.  Dr. Mani 
also specifically reported in detail the in-service complaints 
and treatment for back pain from June 1989 to September 1990, 
including lifting acetylene tank in June 1989, lifting something 
heavy prior to a September 1990 visit, and carrying 50 pounds 
each hand, loading and unloading for two weeks every day despite 
back pain.

With respect to the arguments that Dr. Mani relied on the failure 
of the Veteran to seek treatment for seven years for back pain, 
that Dr. Mani appeared to conclude that a lack of treatment 
equates to lack of symptoms or pathology, and that the addendum 
was based upon an inaccurate premise, the Board disagrees.  Dr. 
Mani noted that the Veteran did not seek medical attention for 
back pain between 1990 and 1997 and it was seven years after 
service that he again sought treatment for back pain.  

The Board notes that in September 2003, the Veteran submitted VA 
21-4142, Authorization and Consent to Release Information to VA, 
and identified treatment records for back problems from VA 
hospitals in Tampa and Pensacola from November 1990 through 
September 1999.  However, according to the post-service medical 
records, although the Veteran reported for treatment for other 
ailments from 1993 to 1997, it wasn't until 1997 that the Veteran 
presented for treatment for back pain.  

At the April 2000 RO hearing, the Veteran was asked, "...how long 
have you been being treated for this condition?  And where have 
you been being treated?"  The Veteran responded, "I had 
experienced severe pain in my leg due to this disc problem in the 
summer of '98 and I went to go see my doctor at the Veterans 
Hospital in Tampa, and she had x-rays taken of my lower back, and 
you know, this what got me started in this direction.  That's 
when I fully realized that I had degenerative disc is that she 
pointed it out to me."  The Veteran was later asked, "... How 
soon after you got out of the service did you seek treatment, 
either at the VA or a private facility for your back?"  The 
Veteran responded, "I, probably over the years, I would say for 
the initial problem it was 1998."  

As noted above, the Veteran indicated on his initial application 
for compensation received in February 1999, that he received 
treatment and physical therapy in service from approximately May 
1990 to September 1990 and than he had severe pain starting 
August 1998.  At the April 2001 Board hearing, the Veteran was 
asked, "... you were discharged in 1990 ... did you at any time 
between 1990 and 1998 have problems with your back?"  The 
Veteran responded, "Constantly on a regular basis."  The 
Veteran was asked, "... did you go to the doctor at any time 
during that period?"  The Veteran responded, "No I kind of 
treated myself with pain reliever, Motrin and sometimes a hot 
pad, a hot tub if I could ever get into one would be of some 
relief but it seemed like I tried to keep it under control as 
much as I could personally."  Thus, the Veteran's statements 
also confirm that he did not seek medical treatment after service 
for a period of years.

That Dr. Mani based her opinion in part on the fact that the 
Veteran did not seek medical treatment for back pain between 1990 
and 1997 is not an opinion based on an inaccurate premise as the 
record indicates that the Veteran did not seek medical treatment 
for his back pain until 1997.  

Dr. Mani also noted that the Veteran reported that over the years 
he had had back pain which had progressed to radiation into his 
legs and that he became weak in his lower extremities, unable to 
walk in March or April 2008.  However, as noted above, the Board 
has found that the Veteran's allegations of continuity of 
symptomatology lack credibility based on his own inconsistent 
statements with regard to his back pain.  As such, the Board 
finds that even if Dr. Mani appears to conclude that a lack of 
treatment in this case equates to a lack of symptoms or 
pathology, the Board cannot conclude that this inference is 
incorrect.

The Board notes again that the August 2004 Joint Motion directed 
that the Board must obtain an opinion that clearly specifies 
whether the "25 percent" contribution from the in-service 
injury, diagnosed in the February 2003 opinion, means that the 
in-service injury caused, contributed to cause, or aggravated a 
current disability of the back.  This has been done.  Dr. Mani 
specifically stated that the February 2003 opinion did not make 
medical sense to her because inservice injury causing, 
contributing to cause, or aggravating the Veteran's degenerative 
disc disease and spondylosis was not supported based on the fact 
that for almost seven years after leaving service in 1990, there 
was no back pain documented on record.  In other words, the "25 
percent" contribution mentioned by Dr. Hajjar in February 2003, 
from the in-service injury causing, contributing to cause, or 
aggravating the Veteran's degenerative disc disease and 
spondylosis is not supported by the record.
   
The Board finds that the April 2010 addendum adequately addressed 
whether the "25 percent" contribution from the in-service 
injury, diagnosed in the February 2003 opinion, means that the 
in-service injury caused, contributed to cause, or aggravated his 
currently non-service connected back disability, including 
degenerative disc disease and spondylosis.  The Board also finds 
that the September 2009 VA examination complies with both the 
February 2008 and March 2008 Board Remands.  Specifically, Dr. 
Mani provided an opinion that the Veteran's lumbar spine 
degenerative disc disease and degenerative joint disease of the 
thoracolumbosacral spine was not caused by or related to service-
connected mechanical low back syndrome/lumbar strain.  

Dr. Mani reviewed the entire claims file and provided opinions 
based on the medical evidence of record, and supplied a detailed 
rationale outlining the medical evidence that the Veteran's 
lumbar spine degenerative disc disease and degenerative joint 
disease was not related to service-connected chronic lumbar 
strain/mechanical low back syndrome.  Thus, Dr. Mani's medical 
opinion has been accorded very large probative weight.

In this case, there are legitimate reasons for accepting the 
unfavorable medical opinions of Dr. Mani over the favorable 
opinions of Dr. Singh and Dr. Ali.

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference.  Indeed, the courts have provided guidance 
for weighing medical evidence.  They have held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case must 
be determined by the quality of the evidence and not necessarily 
by its quantity or source.

As noted above, both Dr. Singh and Dr. Ali fail to provide 
medical rationale for their opinions.  Dr. Singh states in one 
sentence, "In my opinion, running and carr[y]ing heaving stuff 
while he was in the military is as likely as not to have caused 
traumatic degenerative disc disease."  Similarly, Dr. Ali states 
in one sentence, "Lifting and moving heavy objects is at least 
as likely as not (probability of 50%) related to chronic lumbar 
sprain and degenerative arthritis."  Both opinions fail to 
address the relevant treatment records on file which document a 
gap of more nearly seven years for objective evidence of any back 
pain or treatment.  

In comparison, all of these factors were considered by Dr. Mani.  
The adoption of an expert medical opinion, such as in this 
instance, can satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if, as here, the expert 
fairly considered the material evidence seemingly supporting the 
Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Dr. Mani noted evidence both in support and against the 
Veteran's claim.  She noted the Veteran's reports of in-service 
injuries, noted the in-service and post-service medical records, 
and noted the Veteran's report of pain since service.  

As Dr. Singh and Dr. Ali's opinions were rendered without 
supporting clinical data or other rationale and do not provide 
the required degree of medical certainty, the Board finds Dr. 
Mani's opinion more probative than the opinion of either Dr. 
Singh or Dr. Ali.  There are no additional opinions of record 
that support the Veteran's claim.  As such, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for degenerative disc disease and associated 
spondylosis, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for degenerative disc disease 
with associated spondylosis is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent 
for service-connected chronic lumbar strain/mechanical low back 
syndrome.  The Veteran's service connected lumbar spine 
disability was granted effective January 29, 1999.

Multiple revisions have been made to the Schedule for Rating 
Disabilities for the spine since the Veteran filed his claim in 
January 1999.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held 
that, where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.114 (2009).

The Veteran has both service-connected and nonservice-connected 
thoracolumbar spine diagnoses.  Specifically, the Veteran has 
been diagnosed with mechanical low back strain, degenerative disc 
disease, spondylosis, degenerative joint disease, right sciatica, 
and left motor and sensory radiculopathy.  Although the Veteran 
has been provided VA examinations to determine the etiology of 
his current lumbar spine diagnoses, he has not specifically been 
provided an examination to assess solely the severity of his 
service-connected lumbar spine disorder.  Thus, there is no 
medical basis upon which to differentiate the Veteran's service-
connected lumbar spine manifestations from his nonservice-
connected lumbar spine manifestations.  

 Indeed, when it is not possible to separate the effects of a 
service-connected disorder and a nonservice-connected disorder, 
the principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998). Thus, further, 
medical opinion is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be 
undertaken, including, but not limited to, informing 
the Veteran of the information and evidence not of 
record (1) that is necessary to substantiate the claim 
for increased rating; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to provide.  In 
addition, the Veteran should be informed of how VA 
determines disability ratings and effective dates.

2.   The Veteran should be requested to indicate if he 
has received any VA or non-VA medical treatment for 
his chronic lumbar strain/mechanical low back syndrome 
that is not evidenced by the current record.  If so, 
the Veteran should be provided with the necessary 
authorizations for the release of any treatment 
records not currently on file.  These records should 
then be obtained and associated with the claims 
folder.  The Veteran should be advised that he may 
also submit any evidence or further argument relative 
to the claim at issue.

3.  After the above development is completed, the 
Veteran should be afforded a VA examination to 
ascertain the severity of his chronic lumbar 
strain/mechanical low back syndrome disability and in 
doing so specifically identify manifestations of the 
Veteran's service-connected disability as opposed to 
nonservice-connected degenerative disc disease with 
associated spondylosis.  If this differentiation is 
not possible it should be so stated.  The claims file 
must be made available to and reviewed by the examiner 
in conjunction with the examination, and the 
examination report should reflect that such a review 
was made. All pertinent symptomatology and findings 
should be reported in detail. Any indicated diagnostic 
tests and studies should be accomplished.  

Application of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or pain on 
movement of a joint should be considered. See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner should be asked to determine whether the 
Veteran's lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination due to service-
connected lumbar strain/mechanical low back syndrome, 
and if feasible, these determinations should be 
expressed in terms of the degree of additional range 
of motion loss or ankylosis due to any weakened 
movement, excess fatigability, or incoordination.  The 
examiner should also provide an opinion as to whether 
pain as a result of service-connected lumbar 
strain/mechanical low back syndrome could 
significantly limit functional ability during flare-
ups or when the lumbar spine is used repeatedly over a 
period of time.  This determination should also, if 
feasible, be portrayed in terms of the degree of 
additional range of motion loss or ankylosis due to 
pain on use or during flare-ups.  

The examiner is also asked to indicate whether or not 
the Veteran's service-connected lumbar 
strain/mechanical low back syndrome is manifested by 
muscle spasm on extreme forward bending, unilateral 
loss of lateral spine motion in a standing position, 
listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of 
a joint space, or abnormal mobility on forced motion. 

The examiner should identify all neurological 
manifestations of the Veteran's service-connected 
lumbar strain/mechanical low back syndrome, identify 
all nerve(s) involved and degree of impairment to 
include all symptoms and manifestations (whether the 
involvement is only sensory, or if it is characterized 
by loss of reflexes, muscle atrophy, sensory 
disturbances, constant pain, etc.) as well as a 
characterization of the symptoms as to whether they 
represent complete paralysis or incomplete paralysis.  
If incomplete paralysis is represented by the 
manifestations this should be characterized as mild, 
moderate or severe.

4.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


